Applicability of Post-Employment Restrictions in
                     18 U.S.C. § 207 to a Former Government Official
                   Representing a Former President or Vice President in
                       Connection with the Presidential Records Act
         Title 18, section 207, U.S. Code, would not prohibit a former government official from representing a
            former President or former Vice President in connection with his role under the Presidential Records
            Act, 44 U.S.C. §§ 2201-2207 (1994).

                                                                                                  June 20, 2001

               MEMORANDUM OPINION FOR THE ASSOCIATE COUNSEL TO THE PRESIDENT

            You have requested our opinion whether 18 U.S.C. § 207 (1994 & Supp. II
         1996) would prohibit a former government official from representing a former
         President in connection with his role under the Presidential Records Act, 44
         U.S.C. §§ 2201-2207 (1994) (“PRA”), and whether it would prohibit such a
         person from representing a former Vice President in a similar capacity. We
         conclude that 18 U.S.C. § 207 would not prohibit such representation. 1

                                                            I.

            Title 18, section 207 imposes restrictions on the ability of former federal
         employees to represent third parties on certain matters before certain federal
         agencies and other entities. Specifically, 18 U.S.C. § 207(a)(1) prohibits

                  [a]ny person who [was] an officer or employee (including any spe-
                  cial Government employee) of the executive branch of the United
                  States . . . [from] knowingly mak[ing], with the intent to influence,
                  any communication to or appearance before any officer or employee
                  of any department, agency, court, or court-martial of the United


             1
               On January 19, 2001, Counsel to the President Beth Nolan asked our opinion on this same ques-
         tion, limited to the representation of a former President. At that time, we orally advised Ms. Nolan that
         if the individual representing the former President were employed under the Presidential Transition
         Act, 3 U.S.C. § 102 note (1994) (“PTA”), and did not receive compensation for the representation from
         any source other than the transition, he or she would not be barred by 18 U.S.C. § 207 from providing
         such representation during the six months covered by the PTA (i.e., six months following the change in
         presidential administrations). That advice was based upon a 1988 opinion of this Office. See Letter for
         Hon. Frank Q. Nebeker, Director, Office of Government Ethics, from Douglas W. Kmiec, Assistant
         Attorney General, Office of Legal Counsel (Nov. 18, 1988). You have now requested our opinion
         whether 18 U.S.C. § 207 permits a former government official to represent a former President in
         connection with his advisory role under the PRA even after the six-month period covered by the PTA.
         You have also asked us to address the same question with regard to representation of a former Vice
         President.




                                                           120




227-329 VOL_25_PROOF.pdf 130                                                                                   10/22/12 11:10 AM
                               Applicability of Post-Employment Restrictions in 18 U.S.C. § 207


                      States or the District of Columbia, on behalf of any other person
                      (except the United States or the District of Columbia) in connection
                      with a particular matter—

                          (A) in which the United States or the District of Columbia is a
                          party or has a direct and substantial interest,

                          (B) in which the person participated personally and substantially
                          as such officer or employee, and

                          (C) which involved a specific party or specific parties at the time
                          of such participation.

             Under 18 U.S.C. § 207(c), certain senior personnel face an additional prohibition.
             Specifically, a person falling within categories set out in section 207(c)(2) may
             not,

                      within 1 year after the termination of his or her service or employ-
                      ment . . . knowingly make[], with the intent to influence, any com-
                      munication or appearance before any officer or employee of the
                      department or agency in which [the] person served . . . , on behalf or
                      any other person (except the United States), in connection with any
                      matter on which such person seeks official action by any officer or
                      employee of such department or agency. 2

             Section 207 also specifies an exception to its various prohibitions that is particu-
             larly relevant here: It provides that “[t]he restrictions contained in this section shall
             not apply to acts done in carrying out official duties on behalf of the United
             States.” Id. § 207(j)(1).
                 Under the PRA, the Archivist of the United States is directed to restrict public
             access to prior presidential administrations’ records that meet certain criteria
             defined by the statute. See 44 U.S.C. § 2204(a)-(b)(1). The PRA further provides
             that “[d]uring the period of restricted access . . . the determination whether access
             to a Presidential record or reasonably segregable portion thereof shall be restricted


                 2
                   Section 207(d) may also be relevant. That section establishes further restrictions on the post-
             employment activities of certain “very senior personnel” of the Executive Branch and independent
             agencies. Specifically, it prohibits a person (defined in section 207(d)(1)(A)-(C)), within one year
             following the termination of his or her service, from communicating on behalf of any other person
             (except the United States) with any officer or employee of the agency or department where the covered
             person previously served in the year before his or her service terminated, and with any person
             appointed to an executive position listed in 5 U.S.C. §§ 5312, 5313, 5314, 5315, or 5316 (Supp. V
             1999). Those subject to section 207(d) include persons appointed by the President under 3 U.S.C.
             § 105(a)(2)(A) (1994) or by the Vice President under 3 U.S.C. § 106(a)(1)(B).




                                                             121




227-329 VOL_25_PROOF.pdf 131                                                                                10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


         shall be made by the Archivist, in his discretion, after consultation with the former
         President.” Id. § 2204(b)(3). 3 In the case of Vice-Presidential records, the PRA
         provides that they “shall be subject to the provisions of [the PRA] in the same
         manner as Presidential records,” and that “[t]he duties and responsibilities of the
         Vice President, with respect to Vice-Presidential records, shall be the same as the
         duties and responsibilities of the President under this chapter with respect to
         Presidential records.” Id. § 2207.
             Regulations implementing the PRA anticipate that former Presidents may
         designate representatives in matters relating to their consultative role under the
         PRA. See 36 C.F.R. § 1270.46(a) (2001) (“The Archivist or his designee shall
         notify a former President or his designated representative(s) before any Presiden-
         tial records of his Administration are disclosed.”); see also Exec. Order No. 12667
         (Jan. 18, 1989) (providing that the Archivist shall notify a former President “or his
         designated representative” of the Archivist’s decision whether to honor the former
         President’s assertion of executive privilege). 4 During the Clinton Administration,
         the White House Counsel’s Office expressed the view that a former President
         would require legal advice in order to consult effectively with the Archivist as
         contemplated by the PRA, and that an attorney advising a former President on
         such matters would need to communicate on the former President’s behalf not just
         with the Archivist, but with the current White House and possibly other federal
         agencies as well. The question here is whether, under section 207’s post-
         employment restrictions, an attorney could engage in such communications on the
         former President’s behalf if the attorney had served in the White House Counsel’s
         Office or elsewhere in the federal government during the former President’s
         administration. The same question applies to representation of a former Vice
         President in connection with the PRA. The National Archives and Records
         Administration (“NARA”) states that although the designated representatives of
         former Presidents Reagan and Bush are former officials from their respective
         administrations, “concern about this issue was simply never contemplated by
         NARA, OGE, DOJ, or any incumbent or former President or Vice President or
         designated representative prior to the end of the Clinton Administration.” See
         Letter for Robert W. Cobb, Associate Counsel to the President, from Gary M.
         Stern, General Counsel, National Archives and Records Administration at 1
         (May 3, 2001) (“Stern Letter”).


             3
               The PRA also specifies that none of its provisions is to be construed to “confirm, limit, or expand
         any constitutionally-based privilege which may be available to an incumbent or former President.” 44
         U.S.C. § 2204(c)(2).
             4
               Similarly, the PRA itself recognizes that former Presidents may, in certain limited circumstances,
         be represented by third parties for purposes of the PRA. Specifically, the PRA provides that, “[u]pon
         the death or disability of a . . . former President, any discretion or authority the . . . former President
         may have had under this chapter shall be exercised by the Archivist unless otherwise previously
         provided by the . . . former President in a written notice to the Archivist.” 44 U.S.C. § 2204(d).




                                                            122




227-329 VOL_25_PROOF.pdf 132                                                                                     10/22/12 11:10 AM
                               Applicability of Post-Employment Restrictions in 18 U.S.C. § 207


                                                               II.

                 The key question is whether an individual who communicates with federal
             agencies on behalf of a former President or Vice President in these circumstances
             is, within the meaning of section 207, acting “on behalf of any other person
             (except the United States or the District of Columbia).” 5 18 U.S.C. § 207(a); see
             id. § 207(c). If so, section 207’s prohibitions apply. If, however, such an individual
             is “carrying out official duties on behalf of the United States,” id. § 207(j)(l), or is
             otherwise not acting “on behalf of any other person (except the United
             States . . .),” section 207’s prohibitions do not apply. For the reasons discussed
             below, we conclude that section 207’s prohibitions do not apply to this sort of
             representation.
                 This Office has previously concluded that in using the phrase “on behalf of” in
             section 207, “Congress intended . . . to reach only communications made as a
             representative of another, not communications that merely support another or
             another’s position.” Memorandum for Michael Boudin, Deputy Assistant Attorney
             General, Antitrust Division, from J. Michael Luttig, Assistant Attorney General,
             Office of Legal Counsel, Re: Application of 18 U.S.C. § 207(a) to Pardon
             Recommendation Made by Former Prosecutor at 3 (Oct. 17, 1990) (“Luttig
             Memorandum”). Typically, the hallmark of such a relationship is “at least some
             degree of control by the principal over the agent who acts on his or her behalf.” Id.
             at 6; see Restatement (Second) of Agency § 1(1) (1958). An attorney representing
             a former President in connection with the President’s consultative role under the
             PRA would be acting “on behalf of” the former President as defined in section
             207. See Public Citizen, Inc. v. Department of Justice, 111 F.3d 168, 172 (D.C.

                 5
                   In at least three circumstances, we could conclude that at least some of section 207 would not
             apply, without reaching the “on behalf of” issue. None of these circumstances, however, allows us to
             avoid the “on behalf of” issue here. First, we assume that the attorney representing the former President
             or Vice President would be a former employee of the White House or Vice President’s Office,
             respectively, and that the kind of communications being contemplated here would include communica-
             tions with either the White House or Vice President’s Office. If this were not the case, then section
             207(c) would not apply, since it covers only appearances before and communications with the federal
             agency in which the person was previously employed. Section 207(a) would apply, however, since it
             covers appearances before and communications with any federal agency or department. As to some
             former officials, moreover, section 207(d) would apply if the communications at issue were with either
             the White House or any official appointed to an Executive Branch position listed in 5 U.S.C. § 5312,
             5313, 5314, 5315, or 5316.
                 Second, we assume that at least some of the contemplated communications would take place within
             one year of the attorney’s departure from the government. If this were not the case, sections 207(c) and
             (d) would again not apply, this time because they each establish only a one-year ban on communica-
             tions. Section 207(a) would still apply, however, since it imposes a lifetime ban.
                 Third, we assume that the contemplated communications might involve “matter[s] in which [the
             attorney concerned] participated personally and substantially” while in the government. 18 U.S.C.
             § 207(a)(1)(B). If this were not the case, section 207(a) would not apply. Sections 207(c) and 207(d)
             would still apply, however, since their prohibitions are not so confined.




                                                               123




227-329 VOL_25_PROOF.pdf 133                                                                                    10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


         Cir. 1997) (describing attorneys employed by former Presidents in connection with
         their consultative roles under the PRA as having “served solely in a representative
         capacity”). The same is true for an attorney representing a former Vice President
         in such a capacity. Whether the attorney is thereby acting on behalf of the United
         States or on behalf of “any other person” turns on whether, in the unique circum-
         stances of the PRA, a former President or Vice President is viewed as retaining at
         least some aspects of his official role rather than as occupying solely the position
         of a private person.
             As this Office has previously explained, Congress’s “only concern” in passing
         and amending section 207 “was with preventing government employees from so-
         called ‘revolving door’ representation of private parties before the government.”
         Luttig Memorandum at 4 (citing S. Rep. No. 95-170, at 32 (1977)) (emphasis
         added). We have found no evidence that Congress thought of former Presidents
         fulfilling their role under the PRA as “private parties.” On the contrary, “the
         former President in this context can hardly be viewed as an ordinary private
         citizen.” Public Citizen, 111 F.3d at 170. Rather, the PRA assigns former Presi-
         dents a special, quasi-official role because, in certain circumstances, they may be
         uniquely situated to address the interests of the United States. Typically, those
         circumstances involve questions of executive privilege. See id. (In the context of
         the PRA, a former President “retains aspects of his former role—most important-
         ly . . . the authority to assert the executive privilege regarding Presidential
         communications.”). When the Archivist is called upon to determine whether
         certain presidential records created during a former President’s administration
         ought to be released, considerations of executive privilege may inform that
         determination. And although the privilege belongs to the Presidency as an
         institution and not to any individual President, the person who served as President
         at the time the documents in question were created is often particularly well
         situated to determine whether the documents are subject to a claim of executive
         privilege and, if so, to recommend that the privilege be asserted and the documents
         withheld from disclosure. Cf. id. at 171 (“The former President clearly qualifies as
         an expert on the implications of disclosure of Presidential records from his
         administration.”). In providing advice to the Archivist on such matters, a former
         President helps to support the institution of the Presidency and the constitutional-
         ly-based executive privilege.
             The Supreme Court reached a similar conclusion in Nixon v. Administrator of
         General Services, 433 U.S. 425 (1977). In that case, the Court addressed the issue
         whether a former President may assert executive (sometimes styled “Presidential”)
         privilege as to certain documents relating to his term as President and held by the
         current administration. Because the current administration did not support the
         former President’s assertion of privilege, the Court recognized that the case
         involved an “assertion of a privilege against the very Executive Branch in whose
         name the privilege is invoked.” Id. at 447-48. The Court acknowledged that, to the




                                                      124




227-329 VOL_25_PROOF.pdf 134                                                               10/22/12 11:10 AM
                               Applicability of Post-Employment Restrictions in 18 U.S.C. § 207


             extent effective communication between a sitting President and his advisers might
             be chilled by the disclosure of documents relating to a prior administration, an
             incumbent may decide to assert a privilege as to “confidences of a predecessor
             when he believes that the effect [of disclosure] may be to discourage candid
             presentation of views by his contemporary advisers.” Id. at 448. Nevertheless, a
             sitting President is not the only one competent to assert the privilege:

                      Unless [the President] can give his advisers some assurance of confi-
                      dentiality, a President could not expect to receive the full and frank
                      submissions of facts and opinions upon which effective discharge of
                      his duties depends. The confidentiality necessary to this exchange
                      cannot be measured by the few months or years between the submis-
                      sion of the information and the end of the President’s tenure; the
                      privilege is not for the benefit of the President as an individual, but
                      for the benefit of the Republic. Therefore, the privilege survives the
                      individual President’s tenure.

             Id. at 448-49 (quoting, and adopting, Brief for the Solicitor General on Behalf of
             Federal Appellees). Thus, because protection of the executive privilege is “for the
             benefit of the Republic,” and because a former President is in a special position to
             determine the propriety of asserting that privilege regarding records produced
             during his tenure, former Presidents are competent to assert the privilege as to
             such records. Indeed, in asserting this privilege, a former President speaks not only
             for “the benefit of the Republic” but also in the “name” of the Executive Branch.
             Id. at 448. 6 Accordingly, an individual who represents a former President in this
             context is not engaged in the kind of representation of a purely private entity at
             which section 207’s prohibitions are aimed.
                Moreover, prohibiting a former government official from representing a former
             President in connection with his consultative role under the PRA would not further
             the underlying policy aims of section 207. The problems of undue influence and
             divided loyalties that characterize most representational relationships prohibited
             by section 207 are absent in this context. Here, Congress has expressly defined a
             consultative role for former Presidents. In faithfully advising and representing the


                 6
                   That a former President and a current President may differ as to the propriety of disclosing certain
             presidential documents from the former President’s administration does not alter this conclusion. In
             Nixon itself, President Nixon’s attempted assertion of executive privilege was not supported by either
             President Ford or President Carter. See 433 U.S. at 449. But that did not prevent the Court from
             concluding that President Nixon was competent to assert the privilege as to certain documents from his
             time in office. Moreover, it is not uncommon for different agencies or departments of the Executive
             Branch to take different public positions on certain legal questions, each one claiming to speak on
             behalf of the United States. See generally Michael Herz, United States v. United States: When Can the
             Federal Government Sue Itself?, 32 Wm. & Mary L. Rev. 893 (1991).




                                                               125




227-329 VOL_25_PROOF.pdf 135                                                                                     10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


         former President as he fulfills that role, an attorney would simply be helping the
         President to effectuate a special role expressly approved by Congress.
             Our conclusion accords with practice. As NARA notes, former Presidents
         Reagan and Bush have both been represented by former government officials in
         connection with their consultative roles under the PRA. Stern Letter at 1. Although
         it appears that the representation in both cases was undertaken without any explicit
         consideration of section 207’s possible application, see id., this practice lends
         some support to our conclusion that section 207 simply does not apply to represen-
         tation provided to a past President in connection with his role under the PRA.
             We reach the same conclusion with respect to the representation of former Vice
         Presidents. In directing that “Vice-Presidential records shall be subject to the
         provisions of [the PRA] in the same manner as Presidential records, “ 44 U.S.C.
         § 2207, the PRA establishes a consultative role for former Vice Presidents so that
         they, like former Presidents, may identify the interests of the United States at stake
         in the record disclosure process. And while it is true that only a President or
         former President is competent to assert executive privilege, a former Vice
         President may make recommendations to incumbent or former Presidents whether
         to assert the privilege in particular cases. We see no basis in the text or legislative
         history of the PRA for concluding that an individual representing a former Vice
         President in connection with the PRA should be subject to the strictures of section
         207 any more than if he were representing a former President.
             Finally, we note that to the extent it remains unclear whether section 207’s
         prohibitions apply in this context, the rule of lenity requires that any remaining
         ambiguity in the statute be construed so as to narrow, not broaden, the statute’s
         prohibitions. That rule “demand[s] resolution of ambiguities in criminal statutes in
         favor of the defendant.” Hughey v. United States, 495 U.S. 411, 422 (1990); see
         Liparota v. United States, 471 U.S. 419, 427 (1985) (“[A]mbiguity concerning the
         ambit of criminal statutes should be resolved in favor of lenity.”) (quoting Rewis v.
         United States, 401 U.S. 807, 812 (1971)); Luttig Memorandum at 5 (invoking the
         rule of lenity as one justification for a narrow reading of “on behalf of” as used in
         section 207).

                                                             DANIEL L. KOFFSKY
                                                        Acting Assistant Attorney General
                                                             Office of Legal Counsel




                                                      126




227-329 VOL_25_PROOF.pdf 136                                                                  10/22/12 11:10 AM